Breese, J. The evidence in this case fully establishes the trespass complained of by Lepage. The facts stated by Lon-good, the principal witness, show, most conclusively, that these hogs, the property of Lepage, were killed by Schultz and converted to his own use, and that their value was twenty-two dollars. This leaves any inquiry about the sow, worried by the dogs, for which Schultz tendered three dollars as amends, unnecessary. As to the instruction asked for by the defendant, it was properly refused, because the plaintiff’s claim for three hogs, besides the sow, was fully made out by the proof. The value of the sow was not included in it, for the three hogs the witness saw butchered, were worth, two of them, seven dollars each, and one, eight dollars; making the amount found by the jury. It is immaterial, as this court has frequently decided, that improper evidence has been admitted, so that they find sufficient legal evidence in the record to sustain the verdict. This we find in this case, and accordingly affirm the judgment. Judgment affirmed.